      Case 5:19-cv-00180-DPM Document 51 Filed 11/20/20 Page 1 of 1



             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

LYNNEL WATKINS                                               PLAINTIFF

v.                      No. 5:19-cv-180-DPM

TURNER, Sergeant, Pine Bluff Unit;
ATKINS, Building Major, Pine Bluff
Unit; GAYLON LAY, Warden, Pine
Bluff Unit; and DALE MARSHALL REED,
Deputy Assistant Director, Pine Bluff Unit              DEFENDANTS

                             JUDGMENT
     Watkins' s official capacity claims against Lay and Atkins are
dismissed with prejudice.    All other claims are dismissed without
prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
